 
 
IV 
108th CONGRESS
2d Session
H. RES. 799 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Mr. Meehan (for himself and Mr. Weldon of Pennsylvania) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Urging the interim Government of Iraq to ensure that the charges brought against Saddam Hussein include charges for the crimes his government committed against the people of Iran during the Iran-Iraq war from 1980 to 1988. 
 
Whereas former President of Iraq Saddam Hussein used chemical weapons against Iran during the Iran-Iraq war from 1980 to 1988; 
Whereas on July 1, 2004, the Iraqi Special Tribunal brought charges against Saddam Hussein for crimes committed by Hussein as President of Iraq, including crimes resulting from the Iraqi invasion of Kuwait from 1990 to 1991; 
Whereas none of the seven charges brought against Saddam Hussein by the Iraqi Special Tribunal refers to the crimes committed by Hussein against the people of Iran during the eight year Iran-Iraq War; 
Whereas an estimated 100,000 Iranians were affected by chemical weapons used by Saddam Hussein, 
Whereas many Americans of Iranian descent have been victims of the chemical weapons used by Saddam Hussein; 
Whereas the Central Intelligence Agency (CIA) estimates that 20,000 Iranians were killed by chemical weapons used by Saddam Hussein while another 5,000 Iranians remain under medical care; 
Whereas the trial of Saddam Hussein will not be complete unless he is also forced to answer for the atrocities his government committed against the people of Iran; 
Whereas the United States stands with people living under oppressive regimes such as the Government of Iran in their quest for freedom and rule of law; and 
Whereas holding Saddam Hussein accountable for the crimes his government committed against humanity will further demonstrate the commitment of the United States to human rights: Now, therefore, be it 
 
That the House of Representatives urges the interim Government of Iraq— 
(1)to ensure that the charges brought against Saddam Hussein include charges for the crimes his government committed against the people of Iran during the Iran-Iraq war from 1980 to 1988, including the use of chemical weapons; and 
(2)to ensure a transparent, comprehensive, just, and fair trial against Saddam Hussein. 
 
